Citation Nr: 0831435	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-15 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial extraschedular rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1968 and from January 1970 to October 1971.  



This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2006, at which time the Board found 
that the veteran was entitled to a 70 percent initial 
schedular evaluation, but none greater, for his service-
connected PTSD from June 1999.  In addition, the Board 
remanded the question of the veteran's extraschedular 
entitlement to an initial rating in excess of 70 percent to 
the Department of Veterans Affairs' (VA) Appeals Management 
Center (AMC) for necessary procedural and evidentiary 
development.  Following the AMC's completion of the actions 
requested by the Board, the case has since been returned for 
further review.  


FINDING OF FACT

Since June 1999, an exceptional or unusual disability picture 
with such related factors as frequent periods of 
hospitalization for treatment or a resulting marked 
interference with employment is not shown to be associated 
with the veteran's service-connected PTSD.  


CONCLUSION OF LAW

From June 3, 1999, to the present, the extraschedular 
criteria for the assignment of a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was previously remanded by the 
Board in March 2006 so that initial development and 
adjudication could be undertaken with respect to the 
reasonably raised claim of extraschedular entitlement to an 
initial rating for PTSD.  All of the actions previously 
sought by the Board through its prior development request 
appear to have been completed to the extent possible, and it 
is of note that neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letter furnished to him by the AMC in July 
2006.  The appellant was thereby notified, among other 
things, of the Court's holding in Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (i.e., 
the RO) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, full VCAA notice was furnished to the 
veteran-appellant long after the RO's initial decisions as to 
the veteran's claim for an initial rating for PTSD in January 
and February 2003, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

In terms of the Vazquez-Flores requirements, the record 
reflects that the claim on appeal is for a higher initial 
rating, as opposed to a claim for increase as was the case in 
Vazquez-Flores.  Vasquez is not applicable to the downstream 
claim for a higher initial rating provided the RO furnished 
adequate VCAA notice regarding the underlying claim for 
service connection.  See VAOPGCPREC 8-2003.  Here, a review 
of the record shows that the RO, in connection with the 
veteran's original service connection claim provided the 
veteran with adequate VCAA notice.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims.  In any event, the 
record reflects that the AMC has directly advised the veteran 
of the rating criteria for the evaluation of his service-
connected PTSD on the basis of extraschedular criteria.   

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the AMC in 
October 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  More timely VCAA 
notice would not have operated to alter the outcome of the 
issue herein denied as the record fails to demonstrate 
entitlement to an initial extaschedular evaluation in excess 
of 70 percent for PTSD, from June 1999.  Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that any defect in the 
timing of the notice provided affected the essential fairness 
of the adjudication, and, thus, the presumption of prejudice 
is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment records compiled by VA and non-VA sources, 
including the reports of multiple VA medical examinations.  
Findings from those VA medical evaluations are sufficiently 
detailed and comprehensive in scope so as to permit the Board 
to rate fairly and accurately the disorder in question and it 
is of note that the veteran does not contend otherwise.  
There is no further duty to provide an examination or medical 
opinion with respect to the claim on appeal.  38 C.F.R. 
§§ 3.159, 3.326, 3.327 (2007).  To that end, the Board may 
proceed to adjudicate the merits of the claim without further 
remand as to that matter.  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claim

Disability ratings are intended to compensate impairment in 
earnings capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

Service connection for PTSD was granted by RO action in 
September 2002.  At that time, a 50 percent schedular 
evaluation was assigned under DC 9411, effective from June 3, 
1999.  Given that the veteran timely appealed the initial 
rating assigned in September 2002, the holding in Fenderson 
v. West, 12 Vet. App. 119 (1999) is applicable.  Under 
Fenderson, at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of time 
based on the facts found.  By separate rating action, the RO 
in February 2004 action increased the rating assigned from 50 
percent to 70 percent, effective from February 11, 2004, and 
by its March 2006 decision, the Board assigned a 70 percent 
schedular evaluation, but none greater, for the veteran's 
PTSD which the RO thereafter made effective from June 3, 
1999.  As such, the question herein presented for review is 
whether an extraschedular rating in excess of 70 percent is 
warranted at any time from June 3, 1999, to the present, for 
the veteran's PTSD.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

As indicated in the Board's prior remand, the record reflects 
that the veteran by way of his statement made at the time of 
a VA psychiatric examination in February 2004, to the effect 
that he had lost his job due to his PTSD, reasonably raised a 
claim of extraschedular entitlement.  In the absence of any 
allegation or showing that the veteran has been hospitalized 
psychiatrically since June 1999, the focus of his contentions 
is necessarily on whether his PTSD has resulted in a marked 
interference with employment.  

The veteran's allegations of extraschedular entitlement to an 
increased disability rating for his PTSD are unaccompanied by 
any medical finding or opinion indicative of an exceptional 
or unusual disability picture.  The veteran likewise fails to 
produce any documentary evidence from his employer, co-
workers, or any medical professional that the disability 
under review has at any time resulted in a marked 
interference with his employment as a heavy equipment 
operator or in some other capacity.  

The 70 percent schedular evaluation previously assigned for 
the veteran's PTSD is recognition by VA that his PTSD results 
in deficiencies in most areas, inclusive of work, school, 
family relations, judgment, thinking, or mood.  See 38 C.F.R. 
§ 4.130, 
DC 9411.  The record adequately demonstrates this fact by way 
of examination and treatment records compiled by VA medical 
professionals, the Vet Center, and the Social Security 
Administration, and through statements from the veteran's 
spouse and friend.  By the same token, VA has determined that 
the next higher schedular evaluation, that of 100 percent 
which contemplates total occupational impairment is not for 
assignment, based on the facts of this case.  Id.  As well, 
the record reflects that a total disability rating for 
compensation, based on individual unemployability, has been 
assigned since February 2004 on the basis of various service-
connected disabilities, among which is PTSD.  While it must 
be conceded that the veteran's PTSD contributed to the 
veteran's unemployability, it cannot reasonably be held to 
have been its sole cause.  

On an initial psychiatric assessment by VA in August 1999, it 
was noted that the veteran was a heavy equipment operator for 
the Oregon Department of Forestry and that he attempted to 
structure his work to minimalize his contact with other 
people.  A score of 60 on the Global Assessment of 
Functioning Scale (GAF) was assigned at that time.  

The GAF scale reflects the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (DSM IV), 32 (4th ed. 1994).  See Carpenter 
v. Brown, 8 Vet. App. 240, 243 (1995). A GAF from 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers). A GAF of 41 to 
50 is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

In September 1999, the veteran reported that he was able to 
overcome intrusive thoughts of Vietnam by immersing himself 
in his work.  His PTSD was found to be severe at that time.  
On a VA examination in August 2002, the veteran reported that 
because of interpersonal difficulties while working, his 
bosses had him work alone.  The veteran reported in the past 
having worked up to three jobs at a time in order to keep 
himself busy, including weekends, all basically working alone 
doing grading work in remote places.  Whenever his mind 
reportedly was idle, he found himself thinking of Vietnam.  
It was his stated intention to reduce his weekend work in the 
coming months.  The diagnosis was of PTSD, moderate to 
severe, with there being a moderate vocational interference.  

In statements, received by VA in January 2004, the veteran's 
spouse and friend indicated that the veteran had worked to 
the point of exhaustion in order to be able to fall asleep 
because of ongoing PTSD symptoms.  A history of the veteran's 
interpersonal difficulties on the job was also set forth.  

Information provided by the Vet Center in Salem, Oregon, in 
January 2004 was to the effect that the veteran had severe 
PTSD.  While it was noted that he continued to work as a 
heavy equipment operator, such work was noted to be done 
alone, based on problems interacting with supervisors and co-
workers.  Various other records from the Vet Center are on 
file.  

A VA treating mental health professional noted in a 
statement, dated in January 2004, that the veteran suffered 
from severe PTSD.  It was also indicated that he had 
significant vocational impairment as a result.  It was 
reported as well that his health care providers had 
recommended that the veteran retire from work-related 
activities to further his long range recovery.  

On a VA examination in February 2004, the veteran reported 
that he was losing his job because his supervisor felt he did 
only as he pleased, and that he failed to listen or do as he 
was told.  The diagnosis recorded was that of PTSD, severe, 
with a GAF score of 45.  Follow-up treatment reports indicate 
that the veteran was as a result of no longer working, able 
to engage in activities that had previously been precluded by 
his work schedule, such as a family camping trip and 
woodworking.  

On the occasion of a VA examination in April 2004, a 
diagnosis of PTSD, moderate to severe, was entered.  A GAF 
scale score of 52 due solely to PTSD was set forth.  

Records from the Social Security Administration indicate that 
the veteran was found to be permanently and totally disabled 
by that agency, effective from May 2004, due to primary 
disorders of degenerative disc disease of the cervical spine 
and osteoarthritis of the glenohumeral joint.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is no indication that multiple periods of 
hospitalization have been necessitated for management of the 
veteran's PTSD and the existence of a marked interference 
with employment, due exclusively to his service-connected 
PTSD, is likewise not shown.  While the disability in 
question adversely impacted the veteran's ability to work 
prior to his job loss and entry into retirement, it 
nevertheless is evident that the 70 percent schedular rating 
in effect adequately compensates him for the degree of 
disability shown, including the associated loss of earning 
capacity.  See 38 C.F.R. § 4.1.  Accordingly, a referral for 
a determination of whether the assignment of an 
extraschedular rating is appropriate is not warranted.

On the basis of the foregoing, it is concluded that the 
preponderance of the evidence is against finding that the 
regular schedular standards are inadequate for evaluation of 
the veteran's service-connected PTSD.  Accordingly, there is 
no basis for the assignment of an initial extraschedular 
rating in excess of the 70 percent schedular evaluation 
already in effect throughout the appeal period.  Fenderson, 
supra.

The Board has also considered the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance 
of the evidence is against the veteran's claim for an 
extraschedular evaluation for his PTSD, such doctrine is not 
for application in this instance.  See also, e.g., Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An extraschedular evaluation in excess of 70 percent for PTSD 
for the period from June 3, 1999, to the present, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


